RE AUTHORIZATION OF CASE TYPES IP AND REF



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:RE AUTHORIZATION OF CASE TYPES IP AND REF

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




RE AUTHORIZATION OF CASE TYPES IP AND REF2020 OK 102Decided: 12/07/2020THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2020 OK 102, __ P.3d __

RE: Authorization of Case Types IP and REF
ORDER
¶1 In order to create more precise case types/prefixes for cases involving Initiative Petitions and Referendum Petitions, the following electronic case types/prefixes are hereby authorized for use on the Oklahoma Supreme Court Network and the Oklahoma Case Information System:


Case Type/Prefix

Description


IP

Initiative Petition


REF

Referendum Petition


¶2 Currently, cases involving Initiative Petitions and Referendum Petitions are generally given an "O" prefix for the "Other" category docket. This authorization will allow future cases involving Initiative Petitions and Referendums to be given an "IP" or "REF" prefix respectively, which will specifically designate the cases as involving an Initiative Petition or Referendum Petition.
¶3 The above case types/prefixes shall be integrated as soon as practicable for use by the Court Clerk of the Appellate Courts. The case numbers will be assigned by the Clerk of the Appellate Courts in sequence with other appellate cases.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE this 7th day of December, 2020.
/S/CHIEF JUSTICE
ALL JUSTICES CONCUR.

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA